IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 499PA12

                            FILED 8 NOVEMBER 2013

STATE OF NORTH CAROLINA

              v.
WAYNE ANTHONY HUSS



      On discretionary review pursuant to N.C.G.S. ' 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 734 S.E.2d 612 (2012),         reversing

judgments entered on 1 July 2011 by Judge Beverly T. Beal in Superior Court,

Lincoln County. Heard in the Supreme Court on 14 October 2013.


      Roy Cooper, Attorney General, by Sherri Horner Lawrence, Assistant Attorney
      General, for the State-appellant.

      Staples S. Hughes, Appellate Defender, by Daniel Shatz, Assistant Appellate
      Defender, for defendant-appellee.



      PER CURIAM.


      Justice BEASLEY took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members voting

to affirm and three members voting to reverse the decision of the Court of Appeals.

Accordingly, the decision of the Court of Appeals is left undisturbed and stands

without precedential value. See, e.g., Amward Homes, Inc. v. Town of Cary, 365 N.C.

305, 716 S.E.2d 849 (2011); State v. Pastuer, 365 N.C. 287, 715 S.E.2d 850 (2011).
             STATE V. HUSS

            Opinion of the Court



AFFIRMED.




                     2